UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
JAYLON D.K. TAYLOR CIVIL ACTION NO. 19-322-P
VERSUS JUDGE ELIZABETH E. FOOTE
SHREVEPORT POLICE MAGISTRATE JUDGE HORNSBY
DEPT, ET AL
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after an independent review of the record, and noting the lack
of written objections filed by Plaintiff, and determining that the findings are correct under
the applicable law;

IT IS ORDERED that Plaintiff's complaint is DISMISSED WITHOUT
PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this

D> Moy of September, 2019.

oo
Cc U

ELIZABETH ERNXPOOTE
UNITED STATES DISTRICT JUDGE
